       Case 1:21-cv-01836-PAE-SDA Document 7 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Donna Hedges,                                                              4/12/2021

                                Plaintiff,
                                                            1:21-cv-01836 (PAE) (SDA)
                    -against-
                                                            ORDER
 Omusubi Corporation,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 5.) The

parties (or, if the defendant has not appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Monday, April 26, 2021 at 2:00 p.m. to discuss the status of this case.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               April 12, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
